 

 

 

Case 3:19-cV-00226-I\/|E|\/| Document 1 Filed 02/08/19 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

 

)
ROSS RIVIELLO, )
)
Plaintiff, )
V )

' ) Case No.
cITIBANK, N.A., §
Defendant. §
)

NOTICE OF REMOVAL

 

Pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, Defendant Citibank, N.A.
l (“Citibank”), removes this case from the Court of Common Pleas of Lackawanna
County, Pennsylvania to the United States District Court for the Middle District of

Pennsylvania. ln support ofthis Notice ofRemoval, Citibank states as follows:

I. BACKGROUND
l. On or about January 10, 2019, plaintiffRoss Riviello (“P|aintiff”)

initiated this action by filing a complaint (the “Complaint”) against Citibank in the
Court of Common Pleas of Lackawanna County, Pennsylvania, which was styled
Ross Rivz'ello v. Citibank, Case No. l9-cv-l37 (the “State Court Action”).

2. Citibank has not been served. The summons as to Citibank was
issued on January 10, 2019. Other than a request to proceed In Forma Pauperis, no

other documents have been filed in the State Court Action. Pursuant to 28 U.S.C.

DMEAST #36650389 v2

 

______ 1 l

 

Case 3:19-cv-00226-I\/|E|\/| Document 1 Filed 02/08/19 Page 2 of 6

§ l446(a), Citibank has attached true and correct copies of “all process, pleadings,
and orders served” upon Citibank in the State Court Action as Exhibit A.

3. In the Complaint, Plaintiff alleges that Citibank, without prior
consent, used an “automatic telephone dialing system” to place “numerous
telephone calls” to his mobile telephone See Compl. 1111 19.

4. Based thereon, Plaintiff purports to raise claims under the Telephone
Consumer Protection Act (“TPCA”), 47 U.S.C. § 227, et seq., the Pennsylvania
Fair Credit Extension Uniformity Act (“FCEUA”), 73 P.S. § 2270.4, et seq., and
the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692, et seq. See
id. at 111[ 37-53.

II. BASIS FOR REMOVAL_JURISDlCTION

5. This Court hasjurisdiction over this matter under 28 U.S.C. § _133l,
because Plaintiff alleges violations ofa claim or right arising under the laws ofthe
United States.

6. Specifically, Plaintiff alleges that Citibank placed calls to his cellular
telephone in violation ofthe TCPA and the FDCPA. See generally Compl.

7. Moreover, this Court has supplemental jurisdiction over Plaintiti"s
FCEUA claim pursuant to 28 U.S.C. § l367(a), as the claim is based on the same

alleged conduct and is, therefore, “part of the same case or controversy.”

 

 

 

Case 3:19-cv-00226-I\/|E|\/| Document 1 Filed 02/08/19 Page 3 of 6

8. Therefore, this Court has jurisdiction over all claims raised herein
under 28 U.S.C. § 1331, and as such, this action is subject to removal pursuant to
28 U.S.C. § 1441 at the request of Citibank.
III. VENUE
9. Venue is proper in this Court`pursuant to 28 U.S.C. §§ l391(a) and
l44l(a), because the United States District Court for the Middle District of
Pennsylvania is the federal court embracing the Court of Common Pleas of`
Lacl<awanna County, Pennsylvania, where Plaintif`f` originally filed the State Court
Action.
IV. PROCEDURAL COMPLIANCE
10. This Notice is timely because it has been filed within the thirty day
period prescribed by 28 U.S.C. § l446(b). l
l l. Citibank has not yet been served with the Complaint, and as such, the
time f`or Citibank to answer, move, or otherwise plead in the State Court Action in l
response to the Complaint has not yet expired`_ nor has Citibank filed any
response to the Complaint.
12. The documents attached hereto as Exhibit A constitute all of the
oprocess, pleadings, and orders received by Citibank to date.
13. Written notice of the filing of this notice of removal is being

forwarded to Plaintiff and to the Court of Common Pleas of Lackawanna County,

 

 

 

Case 3:19-cv-00226-I\/|E|\/| Document 1 Filed 02/08/19 Page 4 of 6

 

Pennsylvania, pursuant to 28 U.S.C. § l446(d). See Notice ofFiling Notice of
Removal, attached hereto as Exhibit B.

14. By filing a Notice of` Removal in this matter, Citibank does not waive
its right to object to service of process, the sufficiency of process, jurisdiction over
the person, or venue, and Citibank specifically reserves the right to assert any
defenses and/or objections to which it may be entitled.

15. Without conceding the availability of any particular remedy or
category of damages, this action involves a controversy arising under the laws of`
the United States, as appears from the allegations ofPlaintif`f`s Complaint.
Accordingly, this action is one over which this District Court has original subject
matterjurisdiction pursuant to 28 U.S.C. § 1331, and this matter may be removed
to this court under 23 u.s.c. § 1441.

WHEREFORE, notice is given that this action is removed from the Court of`
Common Pleas of Lackawanna County, Pennsylvania, to the United States District

Court for the Middle District of` Pennsylvania.

 

 

Case 3:19-cv-00226-I\/|E|\/| Document 1 Filed 02/08/19 Page 5 of 6

Dated: February 8, 2019 Respectfully submitted,

By: /s/ Dam`el JT McKenna
Daniel J'l` McKenna, Esquire (Pa. ID 93930 )
BALLARD SPAHR LLP
1735 Market Street, 5 l st Floor
Philadelphia, PA 19103-7599
Telephone: (215) 665-8500
Facsimile: (215) 864-8999
mckennad@bal|ardspahr.com

Attorneys for Defendant Citibank, N.A.

 

Case 3:19-cv-00226-I\/|E|\/| Document 1 Filed 02/08/19 Page 6 of 6

CERTIFICATE oF sERvICE l

The undersigned hereby certifies that a true and correct copy of Defendant
Citibanl<, N.A.’s Notice of` Removal was served by ECF upon the following:

Joseph T. Sucec, Esq.
PO Box 317
Grantham, PA 17027
joesucec@comcast.net

Counsel for Plainti`j

By: /s/ Daniel JT McKenna
Daniel JT McKenna

Dated: February 8, 2019

DMEAST #36650389 v2

 

 

